DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on April 29, 2022 has been entered.
- Claims 16-24 and 26-29 are pending.
- Claims 16 and 28-29 have been amended.
- Claims 16-24 and 26-29  are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “an additional multipath proxy for coupling a proxy connection for a second node to a second plurality of subflows; and wherein the wireless modems are arranged to connect the end node and the plurality of subflows, the mobility anchor and the first multipath proxy are co-located; and a communication path determined by the mobility anchor for a first wireless modem is used by subflows for the first wireless modem of both the first multipath proxy and the additional multipath proxy (Claims 16 and 28-29 ). “The closest prior art found is as follows:
Legg et al. (Pub. No. US 2021/0143890 A1)- a second MPTCP proxy located on the train/vehicle can terminate MPTCP, with an additional communication link to the end node 101. For example, this additional link could be over a wireless LAN (WLAN) located on the train. The additional link may involve multiple hops over intermediate network nodes, for example, via a wireless router or a WLAN access point. MPTCP supports several mechanisms to add and remove subflows. The vehicle aggregator 809 may thus be implemented in the end node 101 itself or in another network entity of the vehicle subnetwork.
	Sadri et al. (WO 2016/032359 A1)-The communication connection between vehicle and network resources may be maintained even during handover between the APs controlled by AP manager. The controller may handover vehicle between APs, based on quality measurements of communication between vehicle and one or more of APs. The system may be configured to provide high- rate data connectivity to vehicle while reducing a number of handovers between APs. The configuring AP managers cover a large distance along railroad, may enable using a reduced number of AP managers, and accordingly may reduce a number of hard handovers of train. The controlling the handover of the vehicle may include handing over the vehicle from a first AP of APs to a second AP of the plurality of APs, based on a quality of communication between the first AP and the vehicle.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," an additional multipath proxy for coupling a proxy connection for a second node to a second plurality of subflows; and wherein the wireless modems are arranged to connect the end node and the plurality of subflows, the mobility anchor and the first multipath proxy are co-located; and a communication path determined by the mobility anchor for a first wireless modem is used by subflows for the first wireless modem of both the first multipath proxy and the additional multipath proxy (Claims 16 and 28-29 )” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472